UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4282


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YOALIANG GAO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cr-00218-JCC-1)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Bodner, Fairfax, Virginia, for Appellant. Jennifer Gimbert
Ballantyne, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Yoaliang Gao appeals his conviction for possession of 15 or

more counterfeit or unauthorized access devices and his 30-month

sentence.     Gao’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal and acknowledging Gao’s waiver of

appellate rights but questioning the application of Sentencing

Guidelines    enhancements      for   loss     amount   and        for   abusing   a

position of trust.      Gao did not file a pro se supplemental brief

despite notice of his right to do so.             The Government has moved

to dismiss the appeal as barred by the appellate waiver included

in Gao’s plea agreement.

     Pursuant to a plea agreement, a defendant may waive his

appellate rights under 18 U.S.C. § 3742 (2012).                     United States

v. Archie, 771 F.3d 217, 221 (4th Cir. 2014), cert. denied, 135

S. Ct. 1579 (2015).           A waiver will preclude an appeal of “a

specific issue if . . . the waiver is valid and the issue being

appealed is within the scope of the waiver.”                 Id.    A defendant’s

waiver   is    valid     if     he    agreed     to     it     “knowingly      and

intelligently.”     United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).       Whether a defendant validly waived his right

to appeal is a question of law that we review de novo.                       United

States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).



                                       2
     Upon review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing, we conclude that Gao knowingly and

voluntarily waived his right to appeal his conviction and any

sentence within the statutory maximum.                 The sentencing claims

raised on appeal clearly fall within the scope of this broad

waiver.     Therefore, we grant the motion to dismiss and dismiss

Gao’s appeal.     We have reviewed the entire record in accordance

with Anders     and    have    found    no    meritorious    issues     for   appeal

outside the scope of the waiver.

     This court requires that counsel inform Gao, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Gao requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this    court   for   leave    to     withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Gao.         We dispense with oral argument because the

facts   and   legal     contentions      are   adequately     presented       in    the

materials     before    this    court    and   argument      would    not    aid    the

decisional process.



                                                                            DISMISSED




                                          3